Name: Commission Regulation (EEC) No 550/90 of 2 March 1990 correcting Regulation (EEC) No 515/90, fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 56/30 Official Journal of the European Communities 3. 3 . 90 COMMISSION REGULATION (EEC) No 550/90 of 2 March 1990 correcting Regulation (EEC) No 515/90 , fixing the import levies on live cattle and on beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 3912 /89 (3 ), as last amended by Regulation (EEC) No 515/90 (4) ; Whereas a check has shown that an error was made in the Annex to that Regulation, whereas the Regulation should therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 515/90 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on 5 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43 . P) OJ No L 375, 23 . 12. 1989, p. 23 . 0 OJ No L 53, 1 . 3 . 1990, p. 62. 3. 3 . 90 Official Journal of the European Communities No L 56/31 ANNEX 'ANNEX to the Commission Regulation of 28 February 1990 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (2) Austria/Sweden/Switzerland Other third countries  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 21,632 21,632 21,632 13,500 13,500 13,500 13,500 13,500 123,302 123,302 123,302 123,302 123,302  Net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 41,101 41,101 32,881 49,321 49,321 25,650 25,650 25,650 25,650 20,520 20,520 30,780 30,780 38,475 44,010 44,010 38,475 44,010 44,010 44,010 44,010 44,010 234,275 234,275 234,275 234,275 187,419 187,419 281,130 281,130 351,412 401,966 401,966 351,412 401,966 401,966 401,966 401,966 401,966 (') In accordance with Regulation (EEG) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (*) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20. 5. 1988, p. 26).'